    Case: 1:17-cv-07753 Document #: 69 Filed: 04/04/19 Page 1 of 2 PageID #:1572




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUSIE BIGGER, on behalf of herself,                   )
individually, and on behalf of all others             )
similarly situated,                                   )
                                                      )
                       Plaintiffs,                    )   Case No. 1:17-cv-7753
                                                      )
        v.                                            )   Judge Harry D. Leinenweber
                                                      )
FACEBOOK, INC.,                                       )
                                                      )
                       Defendant.                     )
                                                      )



                                     NOTICE OF MOTION

TO:     Ryan F. Stephan
        James B. Zouras
        Teresa M. Becvar
        STEPHAN ZOURAS, LLP
        100 N. Riverside Plaza, Ste. 2150
        Chicago, IL 60606

        PLEASE TAKE NOTICE that on Tuesday, April 9, 2019 at 9:30 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Judge Harry D.
Leinenweber, in Courtroom 1941 in the United States Courthouse, 219 South Dearborn Street,
Chicago, Illinois, or before such other judge of the United States District Court for the Northern
District of Illinois, Eastern Division as may be sitting in his place, and will then and there present
the Facebook, Inc.’s CORRECTED Emergency Motion for Stay and Motion to Certify
§1292(B) Interlocutory Appeal, a copy of which is being served by the Court’s CM/ECF system.


                                               By:    /s/ Anneliese Wermuth
                                                      Anneliese Wermuth




LEGAL\40606940\1
    Case: 1:17-cv-07753 Document #: 69 Filed: 04/04/19 Page 2 of 2 PageID #:1573



                                             Jason E. Barsanti
                                             Jenny R. Goltz
                                             Joseph P. Campbell
                                             COZEN O’CONNOR
                                             123 N. Wacker Drive, Suite 1800
                                             Chicago, Illinois 60606
                                             (312) 474-7900
                                             (312) 474-7898
                                             awermuth@cozen.com
                                             jbarsanti@cozen.com
                                             jgoltz@cozen.com
                                             josephcampbell@cozen.com

                                             Counsel for Defendant Facebook, Inc.




LEGAL\40606940\1
